Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendments of 15 March 2022. Claims 1-2, 4-13 and 15-22 are pending and have been considered as follows.
Allowable Subject Matter
Claims 1-2, 4-13 and 15-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Witmer (US20130030690A1) teaches a method of processing probe trace data to determine a measure of correlation of a probe trace with other probe traces comprises obtaining a map that associates a parameter space with a plurality of pixels, wherein at least one correlation value is assigned to each of the plurality of pixels, and determining a correlation score for a probe trace by mapping the probe trace to at least one pixel of the map and determining the correlation score for the probe trace from at least one correlation value of the at least one pixel to which the probe trace is mapped.
Further, McErlain (US20200011684A1) teaches a computing device evaluating map data used by a mapping application to determine whether the map data represents a current road. The computing device gets probe data from mobile devices including probe points representing location and compares probe data against the stored map data (e.g., for the road segment corresponding to the probe points). A vector field is generated across the probe points and road segment to induce directionality. The computing device calculates a normal distance from probe points to the road segment. The computing device calculates map accuracy values from the comparison and normal distance. The values include a vector shift and a cosine similarity value between the stored road segment and the actual road. In some implementations the values are used to conform the map data to the actual road. Road segment data is updated to reflect probe data.
Still further, Anwar (US20190170519A1) teaches a method for identifying missing map features in an electronic map, involving receiving telemetry probes indicating a geographic location of a mobile computing device, and identifying a subset of telemetry probes corresponding to an existing map feature. The identified subset is then removed from an aggregation of telemetry probes, and the remaining telemetry probes used to generate a density map and identify missing clusters of telemetry probes. A geometry of the missing clusters is determined, and a missing map feature defined from the geometry of the missing cluster. An electronic map may be updated with the missing map feature.

In regards to independent claims 1, 13 and 20; Witmer, McErlain and Anwar taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

generating, by the analysis apparatus, a plurality of probe trajectories from the plurality of instances of probe data, wherein a probe trajectory of the plurality of probe trajectories is generated by linking two or more instances of probe data corresponding to a same trip and time ordering the two or more instances of probe data based on the timestamp of each of the two or more instances of probe data, wherein the plurality of probe trajectories comprises a first number of probe trajectories; 
defining, by the analysis apparatus, a set of selected probe trajectories, wherein the set of selected probe trajectories comprises a second number of probe trajectories, the second number of probe trajectories being less than the first number of probe trajectories, and wherein defining the set of selected probe trajectories comprises: 
determining a least familiar familiarity score for a first probe trajectory of the plurality of probe trajectories based on a familiarity model that (a) represents a spatial coverage of instances of probe data of selected probe trajectories of the set of selected probe trajectories and (b) is a tree data structure, wherein the least familiar familiarity score is a familiarity score corresponding to a respective instance of probe data of the first probe trajectory that, based on the familiarity model, is determined to be a least spatially familiar instance of probe data of the first probe trajectory, 
determining whether to select the first probe trajectory based on the least familiar familiarity score for the first probe trajectory, and 
when it is determined to select the first probe trajectory, adding the first probe trajectory to the set of selected probe trajectories; 
generating, by the analysis apparatus, traffic and/or map data based on the set of selected 2 of 14probe trajectories

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667